 
 
II 
110th CONGRESS 1st Session 
S. 2358 
IN THE SENATE OF THE UNITED STATES 
 
November 15, 2007 
Mr. Brownback (for himself, Ms. Landrieu, Mr. Burr, Mr. Coburn, Mr. Coleman, Mr. Corker, Mr. Craig, Mr. DeMint, Mrs. Dole, Mr. Ensign, Mr. Inhofe, Mr. Kyl, Mr. Martinez, Mr. Thune, Mr. Vitter, Mr. Voinovich, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit human-animal hybrids. 
 
 
1.Short titleThis Act may be cited as the Human-Animal Hybrid Prohibition Act of 2007.  
2.FindingsCongress finds that— 
(1)advances in research and technology have made possible the creation of human-animal hybrids;  
(2)human-animal hybrids are grossly unethical because they blur the line between human and animal, male and female, parent and child, and one individual and another individual;  
(3)human dignity and the integrity of the human species are compromised by human-animal hybrids;  
(4)the uniqueness of individual human beings is manifested in a particular way through their brain and their reproductive organs/cells; and  
(5)with an increase in emerging zoonotic infection threatening the global public health, human-animal hybrids present a particularly optimal means of genetic transfers that could increase the efficiency or virulence of diseases threatening both humans and animals.  
3.Prohibition on human-animal hybridsPart I of title 18, United States Code, is amended by inserting after chapter 51 the following: 
 
52Human-animal hybrids 
 
Sec. 
1131. Definitions. 
1132. Prohibition on human-animal hybrids.  
1131.DefinitionsIn this chapter the following definitions apply: 
(1)Human-animal hybridThe term human-animal hybrid means— 
(A)a human embryo into which a non-human cell or cells (or the component parts thereof) have been introduced to render the embryo's membership in the species Homo sapiens uncertain;  
(B)a hybrid human/animal embryo produced by fertilizing a human egg with non-human sperm;  
(C)a hybrid human/animal embryo produced by fertilizing a non-human egg with human sperm;  
(D)an embryo produced by introducing a non-human nucleus into a human egg;  
(E)an embryo produced by introducing a human nucleus into a non-human egg;  
(F)an embryo containing at least haploid sets of chromosomes from both a human and a non-human life form;  
(G)a non-human life form engineered such that human gametes develop within the body of a non-human life form; or  
(H)a non-human life form engineered such that it contains a human brain or a brain derived wholly or predominantly from human neural tissues.  
(2)Human embryoThe term human embryo means an organism of the species Homo sapiens during the earliest stages of development, from 1 cell up to 8 weeks.  
1132.Prohibition on human-animal hybrids 
(a)In generalIt shall be unlawful for any person to knowingly, in or otherwise affecting interstate commerce— 
(1)create or attempt to create a human-animal hybrid;  
(2)transfer or attempt to transfer a human embryo into a non-human womb;  
(3)transfer or attempt to transfer a non-human embryo into a human womb; or  
(4)transport or receive for any purpose a human-animal hybrid.  
(b)Penalties 
(1)In generalWhoever violates subsection (a) shall be fined under this title, imprisoned not more than 10 years, or both.  
(2)Civil penaltyWhoever violates subsection (a) and derives pecuniary gain from such violation shall be subject to a civil fine of the greater of $1,000,000 and an amount equal to the amount of the gross gain multiplied by 2. .  
4.Technical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 51 the following: 
 
 
52.Human-animal hybrids1131  .  
 
